DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by U.S. Patent Application Publication No. 2003/0075234 (Baltes).  
Re. claim 1: Baltes discloses a pressure vessel system having at least one pressure vessel for a motor vehicle, comprising: an extraction line (to the left of 14) that connects to a pressure vessel (10), wherein the extraction line has a connection point (14); a connection line (16) that leads to a consumer (18), wherein the connection line connects to the connection point (14), wherein the connection point of the extraction line 
Re. claim 2: Baltes discloses wherein a pressure reducing device (42) is provided upstream from a connection point (48).
Re. claim 3: Baltes discloses the pressure vessel system according to claim 2, wherein a first coupling part (48) is integrated in a valve device (32).
Re. claim 7: Baltes discloses wherein the first coupling part is configured as a single free end of the extraction line downstream from the at least one pressure vessel to which a further coupling part is connectable as an alternative to the second coupling part arranged on the connection line, the further coupling part is connected to a line of an extraction device to take up fuel from the pressure vessel. The Office considers oil, which is removed from the pressure vessel (10), to be considered fuel. 
Re. claim 8: Baltes discloses wherein the second coupling part comprises a check valve, which closes the connection line when the first coupling part is uncoupled (see, figure 1. Note that coupling 48 is depicted as including a check valve) 
Re. claim 9: Baltes discloses wherein a further coupling part of the quick coupling which is connected to a line of a supply device and/or extraction device is attachable to the second coupling part arranged on the connection line (see, figure 1).  
Re. claim 10: Baltes discloses wherein the check valve is configured as a check valve which opens independently of the coupling of the second coupling part to the first coupling part.  
Re. claim 11: Baltes discloses wherein the quick coupling is a plug-in coupling.  
Re. claim 13: Baltes discloses wherein a partial region of the connection line attaching to the second coupling part and/or a partial region of the extraction line leading to the first coupling part is configured as a flexible line (16; note the catenary shape, which indicates flexibility).  
Re. claim 14: Baltes discloses wherein the flexible line is a hose (16; note the catenary shape, which indicates flexibility).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltes in view of U.S. Patent Application Publication No. 2003/010251 (Hasaka).  
Re. claim 4: Baltes discloses a pressure vessel system having at least one pressure vessel for a motor vehicle, comprising: an extraction line (to the left of 14) that connects to a pressure vessel (10), wherein the extraction line has a connection point (14); a connection line (16) that leads to a consumer (18), wherein the connection line connects to the connection point (14), wherein the connection point of the extraction line comprises a first coupling part of a quick coupling (48), a second coupling part of the quick coupling arranged on the connection line connects to the first coupling part, and the first coupling part comprises a check valve which closes the extraction line when the second coupling part is uncoupled (see, figure 1. Note that coupling 48 is depicted as including a check valve). Baltes also disclose a first coupling part (48) is integrated in a valve device (32). However, Baltes does not particularly disclose the pressure vessel system according to claim 3, wherein the valve device comprises a safety valve. 
Hasaka teaches a valve device (12) that includes a safety valve (22). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve device disclosed by Baltes to include the safety valve of Hasaka. One of ordinary skill in the art would have been motivated to make this modification because it would protect Baltes’ system from overfilling and/or over-pressure situations.  
Re. claim 5: Baltes as modified by Hasaka discloses the pressure vessel system according to claim 3, wherein the valve device comprises a pressure reducing device (Baltes, 46. See also, Hasaka, 17).  
Re. claim 6: Baltes as modified by Hasaka does not particularly disclose the pressure vessel system according to claim 4, wherein the first coupling part constitutes a structural unit with the safety valve and/or with the pressure reducing device. However, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention that the valve Baltes’ modified valve device could be positioned at a location external to the container to which it is operatively connected. 

Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltes in view of Applicant’s admitted prior art (AAPA).  
Re. claim 12: Baltes discloses a pressure vessel system having at least one pressure vessel for a motor vehicle, comprising: an extraction line (to the left of 14) that connects to a pressure vessel (10), wherein the extraction line has a connection point (14); a connection line (16) that leads to a consumer (18), wherein the connection line connects to the connection point (14), wherein the connection point of the extraction line comprises a first coupling part of a quick coupling (48), a second coupling part of the quick coupling arranged on the connection line connects to the first coupling part, and the first coupling part comprises a check valve which closes the extraction line when the second coupling part is uncoupled (see, figure 1. Note that coupling 48 is depicted as including a check valve). However, Baltes does not particularly disclose    wherein the first and second coupling parts have respective screw threads configured to be screwed together. 
Applicant’s admitted prior art discloses that “the connection point is devised as a screw point, at which one end of the extraction line 1 and one end of a connection line 4 are screwed together.” (instant application [0004], second sentence; figure 1). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the quick coupling disclosed by Baltes with the screw coupling of AAPA. One of ordinary skill in the art would have been motivated to make this substitution as a known alternative to quick couplings. Moreover, a screw coupling would be easier to manufacture as it would require fewer parts.  
Re. claim 15: Baltes discloses a pressure vessel system having at least one pressure vessel for a motor vehicle, comprising: an extraction line (to the left of 14) that connects to a pressure vessel (10), wherein the extraction line has a connection point (14); a connection line (16) that leads to a consumer (18), wherein the connection line connects to the connection point (14), wherein the connection point of the extraction line comprises a first coupling part of a quick coupling (48), a second coupling part of the quick coupling arranged on the connection line connects to the first coupling part, and the first coupling part comprises a check valve which closes the extraction line when the second coupling part is uncoupled (see, figure 1. Note that coupling 48 is depicted as including a check valve). However, Baltes does not particularly disclose wherein the consumer is an anode space of a fuel cell stack, and the connection line is an anode supply line leading to an anode inlet of the fuel cell stack. 
Applicant’s admitted prior art discloses that a “connection line 4 leads to a fuel cell stack 5. In this way, an anode space of the fuel cell stack 5 can receive hydrogen from the pressure vessel.” (instant application [0004], third sentence; figure 1). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the consumer disclosed by Baltes with the fuel cell stack AAPA. One of ordinary skill in the art would have been motivated to make this substitution, as the particular material being transferred from the pressure vessel to the container would have been a matter of design choice to an ordinary mechanic in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 3,646,964 (Stratman), which discloses a coupling device. 
2.) U.S. Patent No. 3,934,454 (Simo), which discloses quick connect structures. 
3.) U.S. Patent No. 7,617,848 (Matheoud et al.), which discloses a device for filling a container from a storage tank. 
4.) U.S. Patent Application Publication No. 2005/0056338 (Hertzler et al.), which discloses a valve assembly. 
5.) U.S. Patent Application Publication No. 2006/0016512 (Takano et al.), which discloses an apparatus for filling fuel. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753